An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 5-10, are cancelled.

The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose an oxidized microfibrillated cellulose fiber, the fiber having a Canada standard freeness claimed, an average fiber diameter and an average fiber length claimed, the fiber having a water retention value claimed (claim 1). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is         (571)272-1190.  



/MARK HALPERN/Primary Examiner, Art Unit 1748